Case 15-00076      Filed 03/31/20   Entered 03/31/20 12:48:50    Doc# 204    Page 1 of 19

                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF ALASKA

  In re:                                           Case No. 15-00076-GS
                                                   Chapter 7
  OMNI ENTERPRISES, INC.,

                  Debtor(s).


                         MEMORANDUM ON TRUSTEE’S
                 OBJECTION TO AMENDED PROOF OF CLAIM NO. 41

           Debtor Omni Enterprises, Inc. (“Omni”) borrowed money from creditor Alaska

 Growth Capital BIDCO, Inc. (“AGC”) under two business loan agreements secured by its

 personal and real property. After Omni filed its chapter 7 bankruptcy petition, AGC

 timely filed Proof of Claim No. 41 in Omni’s case. AGC stated an undersecured debt

 comprised of a secured and unsecured claim. The estate paid off one of the loans when it

 sold AGC’s collateral. AGC subsequently obtained relief from the automatic stay to

 foreclose on the deed of trust securing the remaining loan. The foreclosure sale proceeds

 were insufficient to pay off the remaining balance owed to AGC.

           The chapter 7 trustee, Nacole Jipping, now objects to AGC’s proof of claim. She

 argues that any unsecured claim for the remaining deficiency is barred by Alaska’s anti-

 deficiency statute. Her argument is contrary to a longstanding, but seldom referenced

 local decision. While there is considerable appeal to simply reading the statue to bar

 AGC’s deficiency claim post-foreclosure, upon further examination the issue presented is

 more nuanced. Alaska does not terminate an undersecured creditor’s debt upon



                                               1
Case 15-00076     Filed 03/31/20    Entered 03/31/20 12:48:50     Doc# 204     Page 2 of 19

 foreclosure. Rather, it precludes the creditor from taking further action to recover any

 deficiency after a nonjudicial foreclosure. But in this instance AGC filed its unsecured

 claim against Omni’s bankruptcy estate prior to foreclosure. Under 11 U.S.C. § 502(a),

 AGC’s claim was deemed allowed upon filing, and no further action was required to

 participate in the bankruptcy estate’s distribution to unsecured creditors. Accordingly,

 the court holds that because AGC timely filed its claim against Omni, the subsequent

 foreclosure of its secured claim does not preclude it from participating in the distribution

 from the bankruptcy estate on its unsecured claim. The trustee’s objection to AGC’s

 unsecured Claim No. 41 will, therefore, be denied.

                                           FACTS

        Omni filed its chapter 7 petition on March 31, 2015. The case was originally

 designated as a no asset bankruptcy. Consequently, the court did not set a deadline for

 filing proofs of claim at that time.

        On April 9, 2015, the trustee filed her notice of asset determination in the case,

 triggering the establishment of a claims deadline. ECF No. 20. The court sent notice to

 creditors that proofs of claim were to be filed by July 8, 2015. ECF No. 21. Shortly

 afterwards, the trustee noticed motions to sell a vehicle and three lots located in Big Lake,

 Alaska (the “Big Lake Property”). See ECF Nos. 22-27.

        On April 23, 2015, AGC moved for relief from the automatic stay to foreclose its

 interests in various personal property, as well as real property in Dillingham, Alaska (the

 “Dillingham Property”). ECF No. 35. The motion explained that Omni had obtained two


                                               2
Case 15-00076    Filed 03/31/20    Entered 03/31/20 12:48:50       Doc# 204     Page 3 of 19

 loans from AGC. Omni initially entered into a Business Loan Agreement dated March

 18, 2011, with AGC to borrow up to $3,150,000.00. As of Omni’s petition date, it owed

 AGC a total of $2,255,360.75 on this loan. Omni gave AGC security interests in most of

 its personal property, and additionally secured this loan with a deed of trust against its

 Dillingham Property.

        Omni entered into a second Business Loan Agreement, dated September 3, 2013,

 under which it could borrow an additional $365,000.00 from AGC. This loan also was

 secured against Omni’s personal property. AGC’s motion for relief from stay did not

 mention any deeds of trust securing the second loan, but in response to the Trustee’s

 motion to sell the Big Lake Property it asserted a lien against that property. The estate

 recognized AGC’s lien and paid off the debt on the second loan from the sale of the Big

 Lake Property. ECF No. 96.

        Roughly a week after approving the sale of the Big Lake Property, the court

 granted AGC’s motion for relief from the automatic stay. ECF No. 72. AGC then

 commenced a nonjudicial foreclosure on its deed of trust covering the Dillingham

 Property.

        On June 17, 2015, AGC timely filed Proof of Claim No. 41. AGC stated a claim

 in the total amount of $2,582,615.69 for monies loaned. AGC bifurcated its claim into

 secured and unsecured components, though it stated only that the value of the collateral

 was “to be liquidated.” It also stated an unsecured claim for the “full amount of [the]

 deficiency.”


                                               3
Case 15-00076     Filed 03/31/20    Entered 03/31/20 12:48:50       Doc# 204     Page 4 of 19

        The foreclosure sale of the Dillingham Property took place on September 30, 2015,

 to a third party. The details of the foreclosure sale are lacking. But it is clear that the sale

 price did not satisfy the first loan balance. On September 1, 2016, AGC amended its

 proof of claim to state an unsecured claim in the amount of $1,612,687.66, again for

 monies loaned. AGC did not include any calculation of the claim.

        The estate spent much of the next couple of years liquidating its assets, which were

 primarily comprised of litigation claims. Most of the estate’s time was devoted to

 litigating avoidance claims against First National Bank Alaska (“FNBA”). The estate

 sought to avoid a prepetition offset for approximately $1.3 million under 11 U.S.C. §

 553(b) done within 90 days of the petition. The trustee commenced an adversary

 proceeding, and this court entered summary judgment in favor of FNBA. On appeal, the

 United States District Court for the District of Alaska reversed, finding for the estate.

 The Ninth Circuit affirmed the decision of the District Court in late 2018. The trustee has

 since recovered from FNBA and begun preparing to make the estate’s final distribution.

        On January 24, 2019, AGC filed its Motion to Allow Amended Proof of Claim

 (ECF No. 189) (“Motion to Allow”). At the same time, it also filed a second amended

 proof of claim in the amount of $2,009,054.72. AGC asserted for the first time a secured

 interest in the estate’s recovery from FNBA in the amount of $1,612,687.66. AGC

 additionally asserted an unsecured claim for $486,367.06.

        The trustee opposed AGC’s Motion to Allow, and further objected to the

 allowance of any unsecured claim for AGC. ECF No. 190. The trustee argued that


                                                4
Case 15-00076          Filed 03/31/20          Entered 03/31/20 12:48:50                Doc# 204         Page 5 of 19

 Alaska’s anti-deficiency statute precluded AGC from recovering anything on the balance

 of its claim after foreclosure of the Dillingham Property. FNBA joined in the Trustee’s

 opposition to AGC’s claim of a secured interest in the estate’s recovery from FNBA, but

 it did not take any position as to AGC’s unsecured claim. ECF No. 191.

          On February 26, 2019, AGC withdrew its Motion to Allow, effectively conceding

 that it did not have a secured interest in the estate’s avoidance claims against FNBA. ECF

 No. 194. However, briefing and oral argument on the claim objection proceeded. See

 ECF Nos. 193, 195, and 196. As a result, the only matter remaining is whether AGC

 holds an enforceable unsecured claim against the bankruptcy estate.1

                                                      ANALYSIS

          The claims allowance process is governed by § 502 of the Bankruptcy Code. A

 timely filed proof of claim is allowed “unless a party in interest ... objects.” 11 U.S.C.

 § 502(a). If there is an objection to a claim,

                    the court, after notice and a hearing, shall determine the
                    amount of such claim in lawful currency of the United States
                    as of the date of the filing of the petition, and shall allow such
                    claim in such amount, except to the extent that—




          1
             There is some confusion in the briefing as to which claim the trustee is actually objecting to. AGC timely filed
 its original proof of claim listing a liquidated debt comprised of undetermined value for the secured claim which resulted in
 an undetermined unsecured claim. After its foreclosure of the Dillingham Property, AGC amended its claim to state only its
 liquidated unsecured claim. As previously discussed, AGC then asserted an additional secured claim in its second amended
 claim, which was also the subject of a motion to allow leave to file that second amended claim. As AGC has withdrawn the
 motion for leave to amend its claim, the court considers the withdrawal of the motion to also withdraw the second amended
 claim. The court, therefore, considers the first amended claim as AGC’s current claim subject to the trustee’s objection.

                                                              5
Case 15-00076          Filed 03/31/20          Entered 03/31/20 12:48:50                 Doc# 204         Page 6 of 19

                              (1) such claim is unenforceable against the debtor and
                              property of the debtor, under any agreement or
                              applicable law for a reason other than because such
                              claim is contingent or unmatured....

 11 U.S.C. § 502(b).

          The trustee does not dispute the basis or amount of AGC’s deficiency claim.

 Rather, she argues that Alaska’s anti-deficiency statute, AS 34.20.100, bars AGC from

 recovering any post-foreclosure distribution on its unsecured claim. AS 34.20.100

 provides:

                    When a sale is made by a trustee under a deed of trust, as
                    authorized by AS 34.20.070 - 34.20.130, no other or further
                    action or proceeding may be taken nor judgment entered
                    against the maker or the surety or guarantor of the maker, on
                    the obligation secured by the deed of trust for a deficiency.

          Importantly, AS 34.20.100 “does not operate to extinguish the underlying debt but

 merely eliminates certain types of remedies against specific classes of debtors.”2

 Fireman’s Fund Mortg. Corp. v. Allstate Ins. Corp., 838 P.2d 790, 793-94 (Alaska 1992).

 See also id. at 794 (“The statute contemplates the survival of a loan ‘obligation’ following

 the sale, but precludes the lender from seeking any ‘deficiency’ on this obligation from

 the debtor or from the debtor’s guarantor.”). Considering the effect of AS 34.20.100 on

 nonjudicial foreclosures, Fireman’s Fund Mortg. Corp. explained that “the fact that the

 mortgagor’s obligation is discharged does not mean that the underlying debt is

           2
             This contrasts with other jurisdictions where the applicable state law provides that the foreclosure satisfies, or
 extinguishes, the underlying debt itself. See, e.g., In re Harstad, 136 B.R. 806, 808 (Bankr. D. Minn. 1992) (applying
 Minn.Stat. § 580.225 (1986), which provided: “The amount received from foreclosure sale under this chapter is full
 satisfaction of the mortgage debt, except as provided in section 582.30.” (emphasis added)). California also statutorily
 terminates deficiency claims under certain circumstances. See e.g., Cal. Code Civ. Proc. §§ 580b (purchase money loan
 antideficiency statute) and 580d (private power of sale antideficiency).

                                                               6
Case 15-00076           Filed 03/31/20          Entered 03/31/20 12:48:50                   Doc# 204          Page 7 of 19

 extinguished for all purposes.” Fireman’s Fund Mortg., 838 P.2d at 794 (emphasis in

 original). Rather,

                     the statute’s plain language supports the conclusion that the
                     loan obligation is not completely extinguished as a matter of
                     law at the time of a non-judicial foreclosure sale. The statute
                     contemplates the survival of a loan “obligation” following the
                     sale, but precludes the lender from seeking any “deficiency”
                     on this obligation from the debtor or from the debtor’s
                     guarantor.

 Id.

           Thus, in Hull v. Alaska Fed. Sav. & Loan Ass’n of Juneau, 658 P.2d 122 (Alaska

 1983), the Alaska Supreme Court held that a creditor could retain two pledged savings

 accounts after it nonjudicially foreclosed its deed of trust. The Court held that application

 of the accounts to the debts did not run afoul of the statutory prohibition against any

 “other or further action or proceedings.” Rather, it construed that phrase to mean “a form

 of litigation or some type of in-court proceeding.” Id. at 125. In reaching its decision, the

 Court agreed with the superior court’s observation that Alaska’s anti-deficiency statute

 applied to “additional legal actions or court proceedings,” and that no such actions had

 been brought by the defendants. Id. (emphasis in original).

           Nor does Alaska impose a “one-action rule” to compel a secured creditor to seek

 recovery only against its collateral.3 In Moening v. Alaska Mut. Bank, 751 P.2d 5 (Alaska


           3
            Jurisdictions with a “one action rule” generally “‘require a creditor to foreclose on real estate security before suing
 on the note or, if the creditor sues on the note first, force the creditor to lose its security interest.’” Idnani v. Serap (In re
 Serap), 2019 WL 1976043, at *3 (B.A.P. 9th Cir. May 2, 2019)(quoting McDonald v. D.P. Alexander & Las Vegas Blvd.,
 LLC, 123 P.3d 748, 751 (Nev. 2005)). Within the Ninth Circuit, California, Idaho, Montana, and Nevada, have some
 variation of a one-action rule. 2 Law of Real Estate Financing § 15:12 (last updated Dec. 2019). Under California’s one
 action rule, Cal. Code Civ. Proc. § 726(a), “when a secured creditor sues on the obligation rather than seeking foreclosure
 of the mortgage or deed of trust, he has made an election of remedies, ‘electing the single remedy of a personal action, and

                                                                 7
Case 15-00076          Filed 03/31/20          Entered 03/31/20 12:48:50                 Doc# 204          Page 8 of 19

 1988), the Alaska Supreme Court rejected the debtors’ efforts to require their secured

 creditor to proceed against the collateral rather than by an action on the underlying note.

 Reviewing the applicable Alaskan statutes governing the rights of creditors secured by

 deeds of trust against real property, the Court concentrated on a secured creditor’s right to

 bring an action on the debt under AS 09.45.200, which states:

                    During or after the pendency of an action for the recovery of a
                    debt secured by a lien mentioned in AS 09.45.170, an action
                    cannot be maintained for the foreclosure of the lien unless
                    judgment is given in that action that the plaintiff recover the
                    debt or a part of it, and an execution issued in the action
                    against the property of the defendant is returned unsatisfied in
                    whole or in part.

 Moening, 751 P.2d at 8 (quoting AS 09.45.200). As Alaska law permits a secured

 creditor to proceed with an action on the underlying debt before seeking foreclosure, the

 Court concluded:

                    The clear implication of [AS 09.45.200] is that the creditor
                    may sue directly on the note without first foreclosing the
                    property. Moreover, if the creditor prevails in the legal action
                    and cannot satisfy the judgment against the debtor’s personal
                    property, it may then maintain an action for judicial
                    foreclosure of the security.

 Id. (emphasis in original).




 thereby waiv[ing] his right to foreclose on the security or to sell the security under a power of sale.’” Prestige Ltd. P’ship-
 Concord v. E. Bay Car Wash Partners (In re Prestige Ltd. P’ship-Concord), 234 F.3d 1108, 1114 (9th Cir. 2000)(citing
 Prestige Ltd. Partnership–Concord v. E. Bay Car Wash Partners (In re Prestige Ltd. Partnership–Concord), 205 B.R. 427,
 434 (Bankr. N.D. Cal. 1997)).

                                                               8
Case 15-00076     Filed 03/31/20     Entered 03/31/20 12:48:50     Doc# 204       Page 9 of 19

        The Court then considered the impact of AS 34.20.100, but held that a secured

 creditor may nonetheless seek recovery through a personal judgment prior to initiating a

 nonjudicial foreclosure:

                The anti-deficiency statute prohibits a deficiency judgment
                following exercise of a power of sale; however, it does not
                preclude the exercise of a power of sale following a judgment
                on the note.... Under the common law, a prior suit on the note
                does not preclude subsequent judicial or nonjudicial
                foreclosure of the security. The doctrine of election of
                remedies does not apply, because foreclosure and a suit on the
                note are not inconsistent remedies.

                We conclude that the statutes permit a secured creditor
                initially to ignore the security and sue on the note. Once the
                creditor obtains a personal judgment which is returned
                unsatisfied in whole or in part, the creditor may judicially or
                nonjudicially foreclose the security.

 Id. (internal citations omitted).

        Not much case law has developed addressing the application of AS 34.20.100 to

 creditors’ claims in bankruptcy. That said, the Honorable Donald MacDonald IV

 squarely addressed the issue in In re Allard, 1 A.B.R. 47 (Bankr. D. Alaska 1990). There,

 Goldome Realty Credit Corporation (“Goldome”) was the sole unsecured creditor of the

 bankruptcy estate. As of the bankruptcy filing, Goldome was owed roughly $133,000.00,

 secured by a deed of trust against real property owned by the debtor. The court noted that

 Goldome had both secured and unsecured claims as of the petition date. Id. Goldome

 obtained relief from stay and conducted a foreclosure sale at which the property sold for

 $83,000.00. Goldome submitted an unsecured claim for $50,000.00. Id. When the



                                                9
Case 15-00076      Filed 03/31/20    Entered 03/31/20 12:48:50      Doc# 204     Page 10 of
                                          19
chapter 7 trustee sought court approval to pay Goldome’s deficiency claim in its final

account, the court raised the application of AS 34.20.100 sua sponte.

       Judge MacDonald held that despite the prohibition against any post-foreclosure

action imposed by AS 34.20.100, a creditor was entitled to payment on its unsecured

claim after a postpetition non-judicial foreclosure. He reasoned:

              While it is indeed ironic that a secured creditor will receive
              more in bankruptcy than it would at state law, such a result is
              compelled by the language of the federal statutes. Even
              though there is explicit state authority forbidding a deficiency
              judgment after a foreclosure, and even though the creditor has
              non-judicially foreclosed post-petition, federal law controls
              the date of establishment of claims. Federal law supersedes
              any inconsistent provisions of state law pursuant to the
              supremacy clause of Art. 6, [§] 2 of the Constitution. The
              controlling date for determination of the amount of the
              unsecured claim is the date of the filing of the petition. The
              fact that the creditor later exercised its right to nonjudicial
              foreclosure is irrelevant.

Id. at 49.

       Judge MacDonald pointed out, however, that under AS 34.20.100, there would be

no right to a deficiency claim in bankruptcy if a secured creditor conducted a non-judicial

foreclosure prepetition. Id. at 50. He also cautioned that his sua sponte decision on this

un-briefed issue “could easily be overruled” in light of the “paucity of authority in the

area.” Id.

       The trustee notes that the lone bankruptcy citation in Allard is to In re Hougland,

886 F.2d 1182 (9th Cir. 1989), a chapter 13 case in which the Ninth Circuit allowed the

debtor to strip down a deed of trust claim into a secured and unsecured claim within his


                                             10
Case 15-00076       Filed 03/31/20    Entered 03/31/20 12:48:50       Doc# 204     Page 11 of
                                           19
chapter 13 plan. As correctly noted by the trustee, in Nobelman v. Am. Sav. Bank, 508

U.S. 324 (1993) the Supreme Court overruled such lien stripping of deeds of trust against

their residences by debtors through chapter 13 plans. See also Dewsnup v. Timm, 502

U.S. 410 (1992) (chapter 7 debtor could not strip down deed of trust). The trustee

appears to contend that when the Supreme Court overruled Hougland in Nobelman, it

necessarily overruled Allard as well. The court disagrees.

       Allard reasoned that the creditor held both a secured and unsecured claim as of the

petition date, and that § 506 permitted the bifurcation of the debt into those separate

portions. Allard, 1 A.B.R. at 49. Section 506(a) specifically provides that a secured

creditor has a secured claim only “to the extent of the value of such creditor’s interest in

the estate’s interest in such property.” 11 U.S.C. § 506(a). An undersecured creditor has

“an unsecured claim to the extent that the value of such creditor’s interest ... is less than

the amount of such allowed claim.” Id. In Assoc. Commercial Corp. v. Rash, 520 U.S.

953, 961 (1997), the Supreme Court explained that this provision “tells us that a secured

creditor’s claim is to be divided into secured and unsecured portions, with the secured

portion of the claim limited to the value of the collateral.” See also Nobelman, 508 U.S. at

328 (“Petitioners were correct in looking to § 506(a) for a judicial valuation of the

collateral to determine the status of the bank’s secured claim.”). This is exactly what was

done in Allard, and what is to be done here. The current matter involves a claim




                                              11
Case 15-00076             Filed 03/31/20          Entered 03/31/20 12:48:50                  Doc# 204         Page 12 of
                                                       19
allowance within the chapter 7 estate, not an effort by a debtor to strip down a deed of

trust.4

          Instead, the court finds the reasoning in In re Ricks, 2010 WL 4257598 (Bankr. D.

Idaho 2010) to be persuasive. There, the Idaho bankruptcy court addressed the chapter 7

debtor’s claim objection to his secured creditor’s bifurcated proof of claim. The creditor

in Ricks was secured by a deed of trust against two parcels of real property. Id. at *1. The

creditor filed a total claim for $1,162,847.98. The creditor listed its secured claim at

$990,000.00, and the remaining balance of $175,858.19 as unsecured. Id. The debtor

objected to the unsecured claim arguing that “before any unsecured claim may be asserted

in relation to a debt secured by real property, Idaho law requires completion of a state

court deficiency action.” Id. The court explained that Idaho law provides for a deficiency

judgment upon the satisfaction of certain conditions, including the commencement of an

action within three months of the foreclosure. Id. at *4 (citing Idaho Code § 45-1512).

But no foreclosure had occurred as of the filing of the debtor’s bankruptcy case. Id.

          Relying upon § 502(b) of the Bankruptcy Code, the court held that the petition

date served as the applicable date to determine the amount of the creditor’s bifurcated

claim. The court reasoned:




          4
           Of course, not all lien stripping as a result of the valuation of the secured claim is prohibited. See Zimmer v. PSB
Lending Corp. (In re Zimmer), 313 F.3d 1220, 1223 (9th Cir. 2002) (permitting lien stripping in chapter 13 of wholly
unsecured deed of trust against debtor’s residence); Enewally v. Washington Mut. Bank (In re Enewally), 368 F.3d 1165, 1172
(9th Cir. 2004) (“[L]ien stripping on debts secured by real property that is not the debtor's primary residence is permissible
in Chapter 13, even after Nobelman.”) . Indeed, the point Judge MacDonald sought to make when citing to Hougland in
Allard was that “[i]f a debtor can receive the benefit of bifurcation, he should also face any burden it may impose.” Allard,
1 ABR at 50. The court’s reasoning depended upon § 506(a), not the availability of lien stripping.

                                                             12
Case 15-00076      Filed 03/31/20   Entered 03/31/20 12:48:50      Doc# 204      Page 13 of
                                         19
              Here, when Debtor’s bankruptcy petition was filed, there had
              been no foreclosure sale on Creditor’s deed of trust on the
              Property, no deficiency action, and no determination by the
              state court that any portion of the claim was unenforceable.
              Simply put, in this case, Idaho’s deficiency statute did not
              render Creditor’s claim unenforceable as of the date of
              Debtor’s petition because none of the prerequisites for a
              deficiency determination had occurred at that time.

Id. at *4.

       Because applicable state law did not preclude the creditor’s claim when filed, the

court determined that the claim was “allowed” for purposes of § 502(b). It then

proceeded to bifurcate the claim under § 506(a):

              Section 506(a) bifurcation is allowed in chapter 7 cases, and
              creditors are not required to first obtain a non-bankruptcy
              deficiency judgment in order to bifurcate a claim into secured
              and unsecured parts. § 103(a) (providing that the provisions of
              chapter 5 of the Code apply in cases under chapter 7);
              Dewsnup v. Timm, 502 U.S. 410, 413 (1992) (recognizing that
              § 506(a) bifurcation may occur in a chapter 7 case); see, e.g.,
              In re Gangestad, 358 B.R. 394, 396 (Bankr. D. Or. 2006)
              (quoting In re Costello, 184 B.R. 166, 171 (Bankr. M.D. Fla.
              1995)) (“[In] a Chapter 7 case, ‘[t]here is no requirement that
              the creditor first obtain a deficiency judgment in the
              non-bankruptcy forum as a prerequisite for bifurcating a claim
              into a secured and unsecured part.’”). Creditor’s bifurcation of
              its claim into secured and unsecured claims was, therefore,
              appropriate.

Id.

       The analysis in Ricks is equally applicable here. As of the petition date, AGC held

a valid undersecured claim against Omni. AGC timely filed its proof of claim against the

bankruptcy estate. The trustee has not identified any reason under Alaska law why the

claim was not valid as of Omni’s petition date, or when filed.

                                            13
Case 15-00076         Filed 03/31/20   Entered 03/31/20 12:48:50     Doc# 204     Page 14 of
                                            19
       Both parties direct the court’s attention to Pierce v. Carson (In re Rader), 488 B.R.

406 (B.A.P. 9th Cir. 2013), where a secured creditor sought relief from the automatic stay

in the debtor’s chapter 7 bankruptcy to conduct a non-judicial foreclosure sale of Arizona

real property. After obtaining relief from stay, but before conducting the foreclosure sale,

the creditor timely filed its proof of claim in the bankruptcy court. Based upon its

valuation of the collateral, the creditor listed its secured claim at $370,000.00, and an

unsecured claim for $369,100.61. Id. at 409. The secured creditor subsequently

purchased the property at foreclosure for $370,000.00. Id. The trustee objected to the

creditor’s remaining unsecured claim, arguing that it was barred under Arizona’s anti-

deficiency statute.

       Specifically, A.R.S. § 33-814(A) provides that “within ninety days after the date of

sale of trust property under a trust deed pursuant to § 33–807, an action may be

maintained to recover a deficiency judgment against any person directly, indirectly or

contingently liable on the contract for which the trust deed was given as security....”

A.R.S. § 33–814(D) further provides that if no deficiency action is filed within the

ninety-day period, “the proceeds of the sale, regardless of amount, shall be deemed to be

in full satisfaction of the obligation and no right to recover a deficiency in any action shall

exist.” In Rader, the creditor did not institute a deficiency action within ninety days,

thereby prompting the trustee to object to the allowance of the creditor’s unsecured

deficiency claim. Rader, 488 B.R. at 409-10. The bankruptcy court overruled the

trustee’s claim objection, and the Bankruptcy Appellate Panel for the Ninth Circuit (BAP)


                                              14
Case 15-00076            Filed 03/31/20          Entered 03/31/20 12:48:50                Doc# 204         Page 15 of
                                                      19
affirmed. The BAP explained that the creditor did not obtain relief from the automatic

stay to pursue a deficiency action, and therefore, was prohibited from proceeding with

any such action within the 90-day period under Arizona law. Id. at 412-13. Additionally,

after debtor received her discharge, the discharge injunction permanently prohibited the

creditor from pursuing a deficiency action. Id. at 415. The BAP therefore concluded that

Arizona state law was preempted by the Bankruptcy Code, thereby obviating the

creditor’s obligation to comply with applicable Arizona law:

                  [T]he automatic stay and the discharge injunction acted as a
                  legal bar to the [creditors] doing what A.R.S. § 33-814
                  required them to do. Thus, the Bankruptcy Code and A.R.S.
                  § 33-814 are in conflict and the state law must yield. As a
                  result, the [creditors] were not required to comply with A.R.S.
                  § 33-814.

Id. (citations omitted). The BAP further reasoned that “[r]equiring the [creditors] to file a

deficiency action pursuant to A.R.S. § 33-814 would also be contrary to the Bankruptcy

Code’s framework for determining the secured and unsecured status of claims” pursuant

to 11 U.S.C. § 506(a). Id. at 417.

         The trustee distinguishes the allowance of the undersecured creditor’s unsecured

claim in Rader on the basis that unlike Arizona, Alaska does not permit an action for a

deficiency judgment.5 She also argues that there is “no federal interest that requires that

[a] deed of trust holder, who forecloses post-petition, be entitled to an unsecured

          5
            AGC argues that the automatic stay precluded it from obtaining a deficiency judgment just as the stay precluded
the creditor in Rader from timely pursuing a deficiency. Here, it was AGC’s decision to obtain relief from stay and
subsequently pursue nonjudicial foreclosure that precluded any further action on the debt. Once AGC conducted the
nonjudicial foreclosure, it was precluded from taking any further action to collect on the underlying debt pursuant to AS
34.20.100 regardless of the automatic stay. See generally Citizens Bank of Americus v. Wiggins, 167 B.R. 992, 994 (M.D.
Ga. 1994).

                                                           15
Case 15-00076      Filed 03/31/20    Entered 03/31/20 12:48:50       Doc# 204     Page 16 of
                                          19
deficiency claim, where that same creditor would have had no such deficiency claim

outside of bankruptcy.” ECF No. 196 at 5. The court does not dispute this general

statement. Indeed, the legislative history of § 502(b)(1) appears to support the trustee’s

view. The legislative history explains that the section was “intended to result in the

disallowance of any claim for deficiency by an undersecured creditor on a nonrecourse

loan or under a [s]tate antideficiency law ... since neither the debtor personally, nor the

property of the debtor is liable for such a deficiency.” 124 Cong. Rec. H 11093-94 (Sept.

28, 1978). But, the trustee’s arguments are misplaced. AGC filed its proof of claim for

the total, undersecured debt prior to conducting its nonjudicial foreclosure. It has not

brought any action after the foreclosure.

       AS 34.20.100 precludes only post-foreclosure collection activity. As recognized

in Moening, AS 34.20.100 does not preclude collection activity that transpires prior to the

nonjudicial foreclosure. Here, AGC did not conduct its nonjudicial foreclosure during the

prepetition period. Therefore, it had a valid claim for the full amount owed as of the

petition date. As an undersecured creditor, AGC stated both an unsecured claim as well

as a secured claim. As to the unsecured component of its proof of claim, AGC sought to

be paid from the estate’s unencumbered assets generally, akin to the pre-foreclosure

action and judgment on the note allowed in Moening. Alaska recognizes such actions are

not inconsistent with AGC’s ability to subsequently pursue a non-judicial foreclosure.

Indeed, but for AGC’s postpetition nonjudicial foreclosure, there would be no basis for

any objection to its unsecured claim and it would participate in the distribution to


                                              16
Case 15-00076       Filed 03/31/20     Entered 03/31/20 12:48:50       Doc# 204      Page 17 of
                                            19
unsecured creditors, while retaining its secured claim. See generally Ricks, 2010 WL

4257598 at *3 (“Here, neither the loan agreement between the parties, nor applicable law,

render any portion of Creditor’s claim unenforceable against Debtor.”).

       And this is where Omni’s bankruptcy does come into play. While state law

controls AGC’s substantive rights against Omni, the Bankruptcy Code and Federal Rules

of Bankruptcy Procedure fixed the time and procedures for filing and determining AGC’s

claim against the bankruptcy estate. 11 U.S.C. §§ 502(a) and (b), Fed. R. Bankr. P. 3001-

3007. As Judge MacDonald noted in Allard, “even though the creditor has non-judicially

foreclosed post-petition, federal law controls the date of establishment of claims.” Allard,

1 ABR at 49. Consistent with Alaska case law, this lead Judge MacDonald to conclude

that “[t]he fact that the creditor later exercised its right to nonjudicial foreclosure is

irrelevant.” Id. Under Alaska law, the postpetition nonjudicial foreclosure simply

liquidated the creditor’s secured claim. Because Alaska law does not extinguish the

underlying debt upon foreclosure it did not affect a previously-filed unsecured claim that

is otherwise unobjectionable. That AGC may collect on its previously-filed unsecured

claim after a nonjudicial foreclosure does not offend Alaska’s anti-deficiency statute. As

established in Hull, an additional recovery on a debt after a nonjudicial foreclosure is not

barred by AS 34.20.100 where there is no post-foreclosure action taken to achieve that

recovery.

       Perhaps the trustee argues that the filing of a bankruptcy claim is not the

equivalent of suing on the note and returning a partially satisfied judgment as alluded to


                                               17
Case 15-00076           Filed 03/31/20        Entered 03/31/20 12:48:50              Doc# 204        Page 18 of
                                                   19
in Moening. But the filing of a proof of claim has been held to constitute an action for

purposes of triggering an anti-deficiency statute. See Wiggins, 167 B.R. at 994 (filing of

proof of claim after postpetition nonjudicial foreclosure was an action precluded by

Georgia’s anti-deficiency statute). It follows that filing a proof of claim after a

nonjudicial foreclosure is an action barred under AS 34.20.100. But there is no logical

basis to distinguish between the nature of a claim filed before or after a foreclosure; the

filing of a claim is an action to recover on the debt. Regardless of when filed, it is an

attempt to collect from the estate.

         Moreover, such an argument is inconsistent with Rader. There, the court allowed

an unsecured claim for a deficiency under Arizona law where the automatic stay

precluded further action by the creditor. As noted in both Allard and Ricks, this result is

compelled by § 502(b), which requires that upon an objection to a proof of claim, the

court “shall determine the amount of such claim in lawful currency of the United States as

of the date of the filing of the petition.” 11 U.S.C. § 502(b). This is because “[a]s of the

petition date, the estate is created and creditors’ rights are fixed as much as possible.”6

BAC Home Loans Servicing, LP v. Abdelgadir (In re Abdelgadir), 455 B.R. 896, 901

(B.A.P. 9th Cir. 2011)(footnote omitted). As the Second Circuit stated in Cadle Co. v.

Mangan (In re Flanagan), 503 F.3d 171, 179 (2d Cir. 2007): “A plain reading of


         6
           See also In re Ricks, 2010 WL 4257598, at *4 (“Section 502(b)(1) requires a determination of the
allowance and amount of a claim ‘as of the date of the filing of the petition.’”); In re Sanger-Morales, 2015 WL
9984974, at *4 (Bankr. D. Or. Oct. 21, 2015) (“Under § 502(b), the amounts and allowance of claims are determined
‘as of the date of the filing of the petition.’”); Muir v. Sallie Mae Servicing Corp. (In re Muir), 239 B.R. 213, 219
(Bankr. D. Mont. 1999) (“This section [§ 502(b)] makes it clear that the petition date establishes the right to
allowance of a claim.”).

                                                         18
Case 15-00076        Filed 03/31/20    Entered 03/31/20 12:48:50    Doc# 204    Page 19 of
                                            19
[§ 502(b)] thus suggests that the bankruptcy court should determine whether a creditor’s

claim is enforceable against the debtor as of the date the bankruptcy petition was filed.”

         As of the petition date, AGC held an undersecured claim against Omni. AGC

timely filed Proof of Claim No. 41 asserting an undersecured debt prior to commencing

its nonjudicial foreclosure. The trustee has not argued any basis for disallowance of the

unsecured debt apart from the subsequent nonjudicial foreclosure. However, Alaska law

did not preclude the filing of AGC’s claim ahead of the foreclosure. Moreover, the

foreclosure did not violate AS 34.20.100 because no additional action is required for

AGC to collect on its unsecured proof of claim. Thus, AGC’s liquidation of the secured

component of its claim did not extinguish the unsecured balance under Alaska law. There

being no valid basis to conclude that the previously-filed proof of claim is unenforceable

under Alaska law, the trustee’s objection under § 502(b)(1) to AGC’s Proof of Claim No.

41 must be denied.

         The court shall prepare a separate order to this effect.

                DATED: March 31, 2020

                                                    BY THE COURT

                                                    /s/ Gary Spraker
                                                    GARY SPRAKER
                                                    United States Bankruptcy Judge

Serve:   Debtor
         M. Jungreis, Esq.
         C. Christianson, Esq.
         N. Jipping, Trustee
         U.S. Trustee
         ECF Participants via NEF
         Case Manager

                                               19
